Decision and order [ante, p. 803] amended to read as follows: Judgment and order reversed, on the facts, and new trial granted, with costs to the appellant to abide the event, unless within twenty days after service of a copy of the order to be entered hereon the defendants stipulate to raise the verdict to the sum of twenty-five hundred dollars, in which event the judgment so increased and the order, are affirmed, without costs, in this court. The defendants to have twenty days from service of a copy of the order to be entered hereon in which to withdraw their stipulation if they so elect. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.